DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Forma Matters
This action is in response to papers filed 3/29/2022.
Claims 1-2, 5-7, 9, 12, 14-42, 44-47, 54-58 are pending,
Applicant’s election without traverse of group I, period for step a 72 hours to 14 days,  first temperature 0o C to 10o C degreed and second temperature range is 20oC to 55oC in the reply filed on 9/16/2019 is acknowledged.
Claims 5-7,9, 18-21, 25-47, 50-51 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2019.
Claims 1-2, 56 have been amended.
Claims 57-58 have been added by amendment. 
Claims 1-2, 12, 14-17, 22-24, and 54-58 are being examined.  
The priority objection has been withdrawn in view of the amendment.
The 112(a) rejection has been withdrawn in view of the amendment.

Priority
The instant application was filed 07/26/2017 is a continuation of PCT/EP2016/051431 , filed 01/25/2016 which claims priority from provisional application 62108248, filed 01/27/2015
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 has  been amended to recite “fixation step.”   The response provides no indication of where support for the amendment can be found. 
Response to Arguments
	The response provides no response to the specification objection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, , 12, 14-17, 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chafin (USPGPUB2012/0214195A1), and Webster (Journal of Histochemistry and Cytochemistry (2009) volume 57, pages 753-761).
	While the claims have been amended to require monitoring of diffusion, the specification provides no evidence monitoring provides any unexpected result.
The rejected claims recite fixing of a sample in two steps-diffusion and fixing step.  While the diffusion step requires monitoring diffusion, the diffusion and extended storage step both encompass temperatures less than 10oC.
The prior art as exemplified below demonstrates the use of two temperatures (as encompassed by the claims)  for using an aldehyde fixative for different time periods.  The exemplified art teaches the use of 10% NBF for a first time period at a temperature between 0oC-15oC depending upon thickness encompassing 12 hours or more to 13 weeks and a second incubation of 1 to 4 hours at a temperature of 22oC to 55oC. Thus the art of record renders the claims
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
With regards to claims 1, 4, Chafin teaches, “[0014] While the first time period may vary depending on tissue thickness, for ASCO CAP guidelines of up to 4 mm thickness, it typically ranges from about 15 minutes up to about 4 hours, more typically from greater than 15 minutes to about 3 hours, and even more typically is from about 1 hour to about 2 hours. It is recognized that for thicker samples, the first time period will be dictated by diffusion rate. The first temperature is from at least -20.degree. C. to about 15.degree. C., typically is from at least 0.degree. C. to about 15.degree. C., more typically at least 0.degree. C. to about 10.degree. C., and even more typically from about 3.degree. C. to about 5.degree. C.”
Chafin teaches, “0013] The tissue sample second temperature is higher than the first temperature. The raising of the tissue sample temperature may comprise raising the temperature of the tissue sample rapidly quickly or even abruptly to the second temperature. The raising of the sample temperature is done to increase cross-linking while still preserving the underlying sample reactivity. Alternatively, the raising of the tissue sample to the second temperature may be accomplished by immersing the tissue sample in a solution at the second temperature, wherein the solution can be the same or a different aldehyde solution. The second temperature typically is greater than ambient, more typically is greater than about 22.degree. C., even more typically is from greater than about 22.degree. C. to at least about 50.degree. C., and even more typically is from greater than about 22.degree. C. to about 45.degree. C. The second time period is effective to allow substantially complete cross-linking of endogenous molecules and structures to occur. While the second time period may vary, it typically ranges from greater than 15 minutes up to at least about 5 hours, typically is from about 1 hour to about 4 hours, and even more typically is from about 2 hours to about 3 hours. The speed and methods used for raising the temperatures are so designed that optimal preservation of post-translation modification signals is achieved.”
Chafin teaches the use of 10% NBF (figure 5). 
Chafin teaches, “The second temperature typically is from greater than about 22.degree. C. to about 55.degree. C., and the second time period ranges from about 1 hour to about 4 hours.” (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Chafin teaches, “[0012] The aldehyde solution and tissue sample are typically in contact with each other at the first temperature for a period of time effective to allow the aldehyde solution to diffuse throughout substantially the entire cross section of the tissue sample. “
Chafin  does not specifically teach incubation at temperatures of less than 10oC for 72 hours or 72 hours to 14 days.
However, Chafin teaches, “[0093] For the following discussion of processing steps, a person of ordinary skill in the art will appreciate that various factors may be considered to deduce optimal processing conditions for a particular tissue sample. These factors include: sample thickness, which typically ranges from about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick; volume of fixative solution to tissue sample mass, which typically is from about 10:1 to about 50:1 volume to mass; fixative composition; temperature; and sample immersion time in the fixative composition.  [0094] The preferred description of the first and second times of soaking in cross-linking fixative is based on the ASCO CAP guidelines where the preferred tissue thickness is up to approximately 4 mm. The tissue thickness can be less or more than 4 mm, even up to whole organs. Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more. In addition, anyone skilled in the art could understand that the second time in fixative solution might be greater than the preferred method of 1-5 hours and up to 8 hours or more. For example, a tissue sample of 6 mm thick might have a preferred first time in fixative solution of 4 hours and a second time in fixative solution of 4 hours or more. It is also understood in the art that some tissue types and some tissue organs may have slightly different times than the preferred method of the invention.”
Chafin claims in claim 10, “ where the second time period is from greater than 15 minutes up to at least about 5 hours.”
Further, Webster provides an article on formalin fixing   for immunohistochemistry (title).  Webster teaches samples were treated with neutral buffered formalin for 24-48 hours sliced  to ~3-5mm thickness and incubated at times from 1 day,  3 days,  1 week ant at weekly intervals up to 13 weeks in table 21. Webster teaches strong signals of 3+ for amylin in samples in formalin up to 13 weeks and differences with different analytes.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to incubate samples in 10% NBF at 10oC or less for time periods of 72 hours to a week and a second incubation of about 1 hour in 10% NBF at 20oC to 50oC. .  The artisan would be motivated to optimize first time period and second time period time and temperature for preservation of tissue samples to allow detection of specific protein markers.  The artisan would further be motivated to determine length of time a samples can be fixed in formalin at 10oC or less and still used to detect a specific analyte without degradation in the signal to allow for batch analysis of samples of samples for the specific analyte.  The artisan would have a reasonable expectation of success as the artisan is merely following advice in the art.  
	With regards to claim 2 and 3, Chafin teaches in claim 1 a method encompassing the incubation at two temperatures as encompassed by the claims..
	With regards to claim 13, Chaflin teaches in paragraph 0016 immersing a tissue into formalin (first solution) and 10% NBF as the second solution.
With regards to claims 14-17, Chafin teaches detection of phosphor-AKT in example 15.
With regards to claim 54, 58Chafin teaches the first and second solution are 10% NBF.
With regards to claim 55, Chafin teaches, “the raising of the tissue sample to the second temperature may be accomplished by immersing the tissue sample in a solution at the second temperature, wherein the solution can be the same or a different aldehyde solution.”  Thus Chafin teaches  the second solution can be a different sample than the first.  
Response to arguments
The response traverses the rejection asserting Bauer does not quality as prior art, thus the previous rejection must be withdrawn.  This argument has  been thoroughly reviewed but is not considered persuasive as the claims no longer require an active step of monitoring diffusion, thus the Bauer reference is no longer required.
Claims 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chafin (USPGPUB2012/0214195A1), and Webster (Journal of Histochemistry and Cytochemistry (2009) volume 57, pages 753-761) above, and further in view of Kim (British Journal of Cancer (2006) volume 94, pages 1678-1682).
The teachings of Chafin, Bauer, and Webster are set forth above.
While Chafin, Bauer,  and Webster  teaches detection of phospho-AKT, Chafin, Bauer,  and Webster  do not teach phosphor-AKT is predictive, prognostic or predictive of response to cancer treatment.
However, Kim teaches, “The results of this study evaluating histological pAKT expression prior to treatment in cervical cancer patients treated with primary radiotherapy show a significant association between pAKT expression and local recurrence. In addition, univariate survival analysis showed pAKT-positive tissue was associated with poor PFS following radiotherapy”(page 1680, 1st column, last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim that phosphor-AKT is a marker of prognosis and/or predictor of response as Kim teaches pAKT is indicative of local recurrence and poor response to radiation therapy.  The artisan would have a reasonable expectation of success as the artisan is detecting known markers associated known disease, progression and response to radiation therapy.
Response to Arguments
The response provides no argument to the instant rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1-2, 12, 14-17, 22-24, and 54-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 26 of U.S. Patent No. 11,009,486. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The rejected claims recite fixing of a sample in two steps-diffusion, and fixing step.  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
The instant claims are to a method of preparing a tissue for analysis reciting a diffusion step and fixation step.
The independent claim of ‘486 is drawn to obtaining a fixed tissue by tracking diffusion of a fixative at 0oC to 15oC sample.  Dependent claims are drawn to upon the reaching of a predefined threshold, allowing the temperature of the sample to rise to more than about 20oC.  
Thus the claims of ‘486 are a genus encompassing the instant claims and thus are obvious variants.  
The dependent claims of ‘486 render the instant claims obvious as they are co-extensive in scope.
Response to Arguments
The response traverses the rejection asserting the claims of the patent encompass additional steps.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims set forth comprising language and allow inclusion of additional steps .  Further the claims of the patent encompass or require the active steps of the instant claims .
Claim 1-2, 12, 14-17, 22-24, and 54-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 10,539,487. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The rejected claims recite fixing of a sample in two steps-diffusion, and fixing step.  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
The instant claims are to a method of preparing a tissue for analysis reciting a diffusion step and fixation step.
The independent claim of ‘487 is drawn to obtaining a fixed tissue by tracking diffusion of a fixative at -15oC to 15oC sample and allowing the temperature of the sample to rise to more than about 20oC upon the target rate of change of TOF (diffusion) being reached .  
Thus the claims of ‘487 are a genus encompassing the instant claims and thus are obvious variants.  
The dependent claims of ‘487 render the instant claims obvious as they are co-extensive in scope.
Response to Arguments
The response traverses the rejection asserting the claims of the patent encompass additional steps.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims set forth comprising language and allow inclusion of additional steps .  Further the claims of the patent encompass or require the active steps of the instant claims .
Claim 1-2, 12, 14-17, 22-24, and 54-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of U.S. Patent No. 10,126216 and Chafin (USPGPUB2012/0214195A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The rejected claims recite fixing of a sample in two steps-diffusion, and fixing step.  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
The instant claims are to a method of preparing a tissue for analysis reciting a diffusion step and fixation step.
The claims of ‘216 are drawn to a method of fixing a sample for a first time period at OoC to 10oC and a second time period at 22oC to 55oC.
The independent claim of 216 does not specifically teach a time period for the first step. 
However, Chafin teaches, “[0093] For the following discussion of processing steps, a person of ordinary skill in the art will appreciate that various factors may be considered to deduce optimal processing conditions for a particular tissue sample. These factors include: sample thickness, which typically ranges from about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick; volume of fixative solution to tissue sample mass, which typically is from about 10:1 to about 50:1 volume to mass; fixative composition; temperature; and sample immersion time in the fixative composition.  [0094] The preferred description of the first and second times of soaking in cross-linking fixative is based on the ASCO CAP guidelines where the preferred tissue thickness is up to approximately 4 mm. The tissue thickness can be less or more than 4 mm, even up to whole organs. Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more. In addition, anyone skilled in the art could understand that the second time in fixative solution might be greater than the preferred method of 1-5 hours and up to 8 hours or more. For example, a tissue sample of 6 mm thick might have a preferred first time in fixative solution of 4 hours and a second time in fixative solution of 4 hours or more. It is also understood in the art that some tissue types and some tissue organs may have slightly different times than the preferred method of the invention.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to incubate samples in 10% NBF at 10oC or less for time periods of 72 hours to a week and a second incubation of about 1 hour in 10% NBF at 20oC to 50oC. .  The artisan would be motivated to optimize first time period and second time period time and temperature for preservation of tissue samples to allow detection of specific protein markers.  The artisan would further be motivated to determine length of time a samples can be fixed in formalin at 10oC or less and still used to detect a specific analyte without degradation in the signal to allow for batch analysis of samples of samples for the specific analyte.  The artisan would have a reasonable expectation of success as the artisan is merely following advice in the art.  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim 1-2, 12, 14-17, 22-24, and 54-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of US application 17/359,683 and Chafin (USPGPUB2012/0214195A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The rejected claims recite fixing of a sample in two steps-diffusion, and fixing step.  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
The instant claims are to a method of preparing a tissue for analysis reciting a diffusion step and fixation step.
The claims of ‘683 are drawn to a method of fixing a sample for a first time period at OoC to 7oC and a second time period at 20oC to 55oC.
The independent claim of 683 does not specifically teach a time period for the first step or second step. 
However, Chafin teaches, “[0093] For the following discussion of processing steps, a person of ordinary skill in the art will appreciate that various factors may be considered to deduce optimal processing conditions for a particular tissue sample. These factors include: sample thickness, which typically ranges from about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick; volume of fixative solution to tissue sample mass, which typically is from about 10:1 to about 50:1 volume to mass; fixative composition; temperature; and sample immersion time in the fixative composition.  [0094] The preferred description of the first and second times of soaking in cross-linking fixative is based on the ASCO CAP guidelines where the preferred tissue thickness is up to approximately 4 mm. The tissue thickness can be less or more than 4 mm, even up to whole organs. Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more. In addition, anyone skilled in the art could understand that the second time in fixative solution might be greater than the preferred method of 1-5 hours and up to 8 hours or more. For example, a tissue sample of 6 mm thick might have a preferred first time in fixative solution of 4 hours and a second time in fixative solution of 4 hours or more. It is also understood in the art that some tissue types and some tissue organs may have slightly different times than the preferred method of the invention.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to incubate samples in 10% NBF at 10oC or less for time periods of 72 hours to a week and a second incubation of about 1 hour in 10% NBF at 20oC to 50oC. .  The artisan would be motivated to optimize first time period and second time period time and temperature for preservation of tissue samples to allow detection of specific protein markers.  The artisan would further be motivated to determine length of time a samples can be fixed in formalin at 10oC or less and still used to detect a specific analyte without degradation in the signal to allow for batch analysis of samples of samples for the specific analyte.  The artisan would have a reasonable expectation of success as the artisan is merely following advice in the art.  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634